Title: Thomas Jefferson to William Short, 26 April 1812
From: Jefferson, Thomas
To: Short, William


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 26. 12.
          Your favor of the 19th was recieved yesterday. those of Feb. 20. & Mar. 5. had come to hand before, and were still in my Carton of ‘letters to be answered.’ the only circumstance in those which pressed for an answer had escaped my memory, until your last reminded me of it, that is to say, the visit proposed by General Moreau. and first I must set to rights the idea that a visit while at Washington would have occasioned embarrasment. not the least. I
			 had considered the incident as a possible one and had made up my mind on it. I should have recieved him with open arms, and should have frankly, stated to Turreau the reason and right of my so doing. I considered the general’s not visiting us at Washington as an evidence of his discretion, which could not be taken amiss, because of it’s friendly motive: but he would have been cordially recieved; and I wish him to understand this
			 as having been my purpose. with respect to the visit here, I can say with sincerity that I should recieve the General with the greatest pleasure, and a due sensibility of the honor done me. the high estimation in which I hold his character and particularly it’s combination of integrity with talents, would ensure this. but my respect for him would shrink from a compliment which
			 was to cost him the labour of such a journey. were
			 indeed the visit to Monticello merely an episode to one to the caves, or Natural bridge, or a promenade of curiosity thro’ this part of the country, it’s gratification would be pure and unalloyed. lest my
			 silence should be considered by him, as it has been by yourself, as a proof that I was indifferent at least to his visit, I must repose myself on your friendship so far as to give him a true impression view of my impressions on the subject, and such too as may leave him at perfect liberty to consult his own convenience as well as wishes.
			 should
			 he propose to come, my visits to Bedford 3. or 4. times a year, to 
                  on each of which I am absent a month, would render some previous idea of the time of his coming necessary to me, to prevent mutual disappointment. the periods of those visits to Bedford being unfixed and immaterial admit his taking his own time. the delays of the post between this and that place pr are such that 
                  all no letters arriving during my absence are forwarded thither.
          To proceed to the other parts of your letters. m 
                  the house of Gibson & Jefferson continuing as before, mr Gibson will do for you whatever mr Jefferson has heretofore done. he is a most excellent man, and worthy of any confidence you may have occasion to repose in him.—Threshly’s offer of 7.D. to you for your land, and his making the offer to you instead of me, shews he expected to take you by surprise. he is a native Virginian, in commerce, and having asked & recieved previous information from me that the price was 10. 
                  12.D. he came to see the land. he was
			 several days at Monticello.
			 I referred him to the tenants to shew him the
			 land. he happened to apply to Gamble who shewed it to him most unfaithfully. still I do believe he would then have given 10.D. but I thought it worth more, and offered no abatement. after I recieved your desire to let it go at 10.D. I gave him notice of it (he lives at Portroyal) and instead of answering my notice, he has hoped to get it still lower from yourself. I have no fear of getting the 10.D. when the incumbrance of the tenants shall be removed.—the law from which you apprehended danger, respects only lands which
			 the owners have failed to enter on the Commissioners books, to avoid paying taxes your accounts will shew you that the taxes of yours have been regularly paid, and of course that they are on the
			 Commissioners books.
			 the
			 letter from Made de Tessé with the 
                 
			 
                 
			
			
			
			
			 
                  
                  Memoires
			 of the Margrave came to hand only the last week. some
			 of my correspondents, booksellers particularly, had so indiscreetly used my privilege of franking, by sending by mail packets more proper for a waggon (one of N. York for instance, sent me 7. 4to vols by mail) that I was obliged to desire the P.M.Gl to stop all packages larger than an 8vo vol. and commit them to the stage. in this way they experience considerable delays, which has been the case with Me de Tesse’s package. the Memoires have run the gauntlet of my whole family, and I shall shortly take them up myself, after which I will forward them to you, a volume at a time.—
                 
			 
                  
                  
                  
                  
                  from the Abbé Rochon I never recieved either letter or book. indeed having never been able to hear of him, tho’ I have often enquired, I had concluded he was no longer inter vivos. whatever he has written, whether on coins or any thing else, must be sensible. I found him a very sound-headed man. but the MS. volume you speak of must be beyond the limits prescribed
			 for the mail, and the stage would be too unsafe to be trusted with it unless under the care of a passenger. I shall read with pleasure his Memoire sur la chrystal de Roche, if you can hazard it
			 by
			 mail. I presume it is a prosecution of the effects of the two distinct refrangibilities of the Iceland chrystal, of which he had made two telescopes before I left France, which gave you the distance of any object whose diameter was known, or the diameter if the distance was known.—I set out for Bedford within 3. or 4. days to be absent a month. Accept the assurance of my constant and affectionate esteem.
          
            Th:
            Jefferson
        